      9:19-cv-02131-JMC         Date Filed 08/18/20       Entry Number 28        Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                BEAUFORT DIVISION

Patricia Ann Gobbel,                   )
                                       )              Civil Action No.: 9:19-cv-02131-JMC
                      Plaintiff,       )
                                       )
       v.                              )                             ORDER
                                       )
                                       )
Andrew M. Saul, Commissioner of Social )
Security Administration,               )
                                       )
                      Defendant.       )
____________________________________)

       This matter is before the court for review of the Magistrate Judge’s Report and

Recommendation (“Report”) filed on May 26, 2020. (ECF No. 25.) The Report addresses Plaintiff

Patricia Ann Gobbel’s (“Plaintiff”) claim for Supplemental Security Income (“SSI”) and

recommends that the court reverse the decision of the Commissioner of Social Security

Administration (“the Commissioner”) and remand the matter for further administrative

proceedings. (Id. at 12.) For the reasons stated herein, the court ACCEPTS the Report,

REVERSES the decision of the Commissioner, and REMANDS the action for additional

administrative proceedings.

                    I. FACTUAL AND PROCEDURAL BACKGROUND

       The Report sets forth the relevant facts and legal standards, which this court incorporates

herein without a full recitation. (Id. at 1-4.) As brief background, the Administrative Law Judge

(“ALJ”) determined that Plaintiff was not disabled for purposes of the Social Security Act (“the

Act”) and denied Plaintiff’s claim for SSI. (ECF No. 12-2 at 31.) Although the ALJ found that

Plaintiff has “migraine headaches, fibromyalgia, polyarthralgia, spine disorder, major joint

disfunction right shoulder, affective disorder, anxiety disorder, post-traumatic stress disorder, and


                                                 1
      9:19-cv-02131-JMC          Date Filed 08/18/20       Entry Number 28         Page 2 of 4




attention deficit disorder,” the ALJ concluded Plaintiff ultimately possessed “the residual

functional capacity to perform light work” with several additional restrictions. (Id. at 21.)

Thereafter the Appeals Council (“the Council”) denied Plaintiff’s request for review. (Id. at 1.)

Thus, the ALJ’s decision became the final decision of the Commissioner. (Id.) See also Meyer v.

Astrue, 662 F.3d 700, 704 (4th Cir. 2011) (stating an ALJ’s decision was the final decision of the

Commissioner when the Council denied a request for review); Higginbotham v. Barnhart, 405

F.3d 332, 336 (5th Cir. 2005) (holding the Commissioner’s “final decision” includes when the

Council denies a request for review). Plaintiff filed the instant action on July 30, 2019. (ECF No.

1.)

       Subsequently, the Magistrate Judge issued the Report suggesting the ALJ’s decision be

reversed and remanded because the ALJ “fail[ed] to properly account . . . for Plaintiff’s diminished

ability to maintain concentration, persistence, and pace” in the residual functional capacity

(“RFC”) formulation. (EFC No. 25 at 7.) Specifically, the Report found the ALJ’s ascribed

restrictions to Plaintiff, including the ability to complete only simple, limited, and repetitive tasks,

did not adequately account for moderate limitations in concentration, persistence, and pace. (Id. at

6-7.) The Report reasoned “that the ability to perform simple work is not the same as having the

ability to stay on task during a workday . . . .” (Id. at 9 (emphasis in original) (citing Mascio v.

Colvin, 780 F.3d 632, 638 (4th Cir. 2015).) The Report further explained the ALJ’s other

limitations1 did not sufficiently address Plaintiff’s ability to maintain concentration, persistence,

and pace. (ECF. No. 25 at 8-11.) Ultimately the Report concluded that, because “the ALJ did not



1
  The ALJ limited Plaintiff to performing “simple, limited, and repetitive tasks, but not at a
production rate pace,” with only occasional interaction with supervisors or the public and up to
frequent interaction with co-workers. (ECF No. 12-2 at 24.) Plaintiff could also only receive simple
work instructions and make simple work-related decisions. Id. Lastly, Plaintiff was limited to tasks
that involved only Level 2 Reasoning Development. Id.
                                                   2
      9:19-cv-02131-JMC         Date Filed 08/18/20       Entry Number 28        Page 3 of 4




make a proper determination or finding . . . in his decision, it would not be proper for this [c]ourt

to try to now do so . . . .” (Id. at 11.) The Report recommended the court reverse the decision of

the Commissioner and remand the case for further administrative proceedings pursuant to 42

U.S.C. § 405(g). (Id. at 12.)

       On May 26, 2020, the parties were apprised of their opportunity to file specific objections

to the Report. (ECF No. 25 at 14.) On June 9, 2020, the Commissioner informed the court he would

not offer objections. (ECF No. 26.) Plaintiff has similarly not objected to the Report.

                                   II. STANDARD OF REVIEW

       The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge only makes a

recommendation to this court, and the recommendation has no presumptive weight. See Mathews

v. Weber, 423 U.S. 261, 270-71 (1976). The responsibility to make a final determination remains

with the court. Id. at 271. As such, the court is charged with making de novo determinations of

those portions of the Report and Recommendation to which specific objections are made. See 28

U.S.C. § 636(b)(1); see also FED. R. CIV. P. 72(b)(3). If no party offers specific objections to the

Magistrate Judge’s Report, the court is not required to give any explanation for adopting the

Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a timely

filed objection, a district court need not conduct a de novo review, but instead must only satisfy

itself that there is no clear error on the face of the record in order to accept the recommendation.”

Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (emphasis added)

(quoting FED. R. CIV. P. 72 advisory committee’s note). Furthermore, a failure to file specific,

written objections to the Report results in a party’s waiver of the right to appeal from the judgment

of the court based upon such recommendation. 28 U.S.C. § 636(b)(1). Thus, the court may accept,



                                                 3
      9:19-cv-02131-JMC        Date Filed 08/18/20         Entry Number 28       Page 4 of 4




reject, or modify, in whole or in part, the Magistrate Judge’s recommendation or recommit the

matter with instructions. 28 U.S.C. § 636(b)(1).

                                         III. DISCUSSION

        Here, the court has carefully examined the findings of the Report and concludes the

 ALJ’s decision was not supported by substantial evidence. (ECF No. 25 at 4-13.) The

 Commissioner has notified the Court he will not file objections (ECF No. 26) and Plaintiff has

 likewise offered no objections. The court discerns no clear error on the face of the Report.

 Accordingly, the court adopts the Report herein.

                                        IV. CONCLUSION

       After a thorough review of the Report and the record in this case, the court ACCEPTS the

Magistrate Judge’s Report and Recommendation (ECF No. 25) and incorporates it herein.

Therefore, the decision of the Commissioner of Social Security Administration is REVERSED,

and this case is REMANDED for further administrative action pursuant to sentence four of 42

U.S.C. § 405(g).

       IT IS SO ORDERED.




                                                       United States District Judge
August 18, 2020
Columbia, South Carolina




                                                   4
